Title: From George Washington to William Colfax, 7 September 1781
From: Washington, George
To: Colfax, William


                  
                     Sir
                      7 September 1781
                  
                  Three or four Trusty men—the Woman of the Guard—the Box of papers, and such parts of my Baggage as will be particularly named to you, with all the cover’d Waggons & such others as the Q.M. Genll shall direct are to go round by Land to the Army in Virginia.
                  The Guard—Stores & other Baggage, are to be embarked on board of some good Vessel (for which you are to apply to Genll Lincoln in time) and to proceed with the rest of the Transports to the place of debarkation in Virginia.
                  The best security for your liquors and other stores which are liable to be pilfered or otherwise wasted, will be to place them in a scituation in the hold where they cannot be got at early.  Given at the head of Elk this 7th day of Sepr 1781.
                  
                     Go: W——n
                  
               